EXHIBIT 10.41







DEFINITIVE AGREEMENT
TO FORM VENDING BUSINESS








Between



Photo-Me International, Plc.



and



SanDisk Corporation











August 7, 2000














CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

TABLE OF CONTENTS

      Page        

RECITALS 1   ARTICLE I—STRUCTURE OF VENDING BUSINESS 2

1.01   DPI 2 1.02   Product and Flash Memory Cards 3 1.03   Maintenance 5 1.04  
Marketing and Promotion 5 1.05   Intellectual Property 5 1.06   Management 6
1.07   Facilities 7 1.08   Overhead Compensation 7 1.09   Independent Auditors 7

  ARTICLE II—RESERVED 7   ARTICLE III—CLOSING 7

3.01   Place and Time 7 3.02   Delivery of Documents 7

  ARTICLE IV—REPRESENTATIONS AND WARRANTIES OF SANDISK 8

4.01   Organization 8 4.02   Authorization/Enforceability 8 4.03   Financial
Statements 8 4.04   Undisclosed Liabilities 8 4.05   Absence of Changes 9 4.06  
Tax Matters 9 4.07   Compliance with Laws 9 4.08   Litigation and Claims 10 4.09
  Intangible Assets 10 4.10   No Conflict 10 4.11   Disclosure 11 4.12  
Investment Intent 11

  ARTICLE V—REPRESENTATIONS AND WARRANTIES OF PMI 11

5.01   Organization 11 5.02   Authorization/Enforceability 11 5.03   Financial
Statements 12 5.04   Undisclosed Liabilities 12 5.05   Absence of Changes 12
5.06   Tax Matters 12 5.07   Compliance with Laws 12 5.08   Litigation and
Claims 13 5.09   Intangible Assets 13 5.10   No Conflict 13 5.11   Disclosure 14
5.12   Investment Intent 14

  ARTICLE VI—COVENANTS 14

6.01   Initial Public Offering 14 6.02   Public Announcements 15 6.03  
Exclusivity 15 6.04   SanDisk Investment Opportunities 17


--------------------------------------------------------------------------------

ARTICLE VII—CONDITIONS TO OBLIGATIONS OF SANDISK 17

7.01   Obligations of SanDisk 17

  ARTICLE VIII—CONDITIONS TO OBLIGATIONS OF PMI 18

8.01   Obligations of PMI 18

  ARTICLE IX—TERM AND TERMINATION 19

9.01   Term 19 9.02   Termination of Agreement Prior to Closing 19 9.03  
Termination of This Agreement Post Closing 20 9.04   Termination of Obligations
21

  ARTICLE X—SURVIVAL OF REPRESENTATIONS AND WARRANTIES, ETC. AND INDEMNIFICATION
21

10.01   Survival of Representations and Warranties, Etc 21 10.02   General
Indemnification 21 10.03   Indemnification for Patent and Trademark Infringement
22 10.04   Notice of Loss or Asserted Liability 22 10.05   Opportunity to
Contest 22 10.06   Limitation of Liability 23

  ARTICLE XI—MISCELLANEOUS 23

11.01   Headings 23 11.02   Severability 23 11.03   Entire Agreement; Amendment;
Waiver 23 11.04   Assignment 24 11.05   No Third-Party Beneficiaries 24 11.06  
Counterparts 24 11.07   Knowledge 24 11.08   Notices 24 11.09   Expenses 25
11.10   Dispute Resolution 25 11.11   Governing Law 26


--------------------------------------------------------------------------------

INDEX OF EXHIBITS

 Exhibit
Number  Description     Exhibit A  Product Specification     Exhibit B  Bylaws
of DPI     Exhibit C  Stockholders’ Agreement     Exhibit D  Business Plan   
 Exhibit E  Exclusive Product Purchase Agreement     Exhibit F  Maintenance
Agreement     Exhibit G  RESERVED     Exhibit H  Non-Solicitation Agreement   
 Exhibit I  Trademark Cross-License Agreement

ii


--------------------------------------------------------------------------------

i


--------------------------------------------------------------------------------

DEFINITIVE AGREEMENT

        This Agreement (“Agreement”), dated and effective August 7, 2000 (the
“Effective Date”), is between SanDisk Corporation, a Delaware corporation (“
SanDisk”), and Photo-Me International, Plc. (“PMI”) a corporation organized
under the laws of England and Wales.

RECITALS

        A.  PMI has developed a technology for a product, described on Exhibit A
to this Agreement, which is a self-service digital photo printing kiosk capable
of reading flash memory cards, floppy diskettes and CD ROM discs which can be
connected to an Internet photo portal and which is capable of printing digital
photographic images on silver-halide paper obtained from flash data cards,
Internet photo portals and other sources, which may dispense flash memory cards
for use with digital photography equipment and may be placed in public locations
(the “PMI Technology”).

        B.  PMI has developed unique proprietary technology and know-how,
including software, which is incorporated into the design, manufacturing,
marketing, operation and support of the PMI Technology, and has developed
methods and procedures and know-how for the operation of the PMI Technology in
many and varied public locations which enable a profitable business to be
conducted in the sale and delivery of photos to consumers.

        C.  SanDisk develops and markets flash memory storage systems (“FMS
Technology”) that it sells to the consumer electronics market for use in, among
other things, digital photography equipment.

        D.  SanDisk owns certain confidential or proprietary information
including specifications, designs, drawings, mask works, software, processes,
data, know-how, plans, services, samples, prototypes, applications and other
information regarding technical specifications for its FMS Technology.

        E.  PMI and SanDisk desire to jointly operate and control a vending
business in the Exclusive Territory (as defined in Section 6.03) (the “Vending
Business”) that operates self-service digital photo printing kiosks under the
SanDisk and PMI brand and name, utilizing the PMI Technology and which may
dispense SanDisk brand flash memory cards, such kiosks to be designed and
manufactured in accordance with the specifications set forth on Exhibit A hereto
or as amended in writing by agreement of the parties (the “Product”).

        NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the parties agree as follows:

iii


--------------------------------------------------------------------------------

AGREEMENT
ARTICLE I
STRUCTURE OF VENDING BUSINESS

        1.01  DPI.

              (a)  Formation. Prior to Closing (as defined below), the parties
will cause a corporation to be organized under the laws of the State of Delaware
and named DigitalPortal Inc. (“DPI”). Each of PMI and SanDisk will hold 50% of
the initially outstanding shares of common stock of DPI.

              (b)  Capitalization. Each of PMI and SanDisk will contribute to
DPI a total of $4,000,000 to be dispersed as set forth in Article III. The
capitalization of DPI shall consist of 87,000,000 shares of common stock, par
value $0.0001 per share. Each of PMI and SanDisk will be issued 40,000,000
shares of common stock. *.

              (c)  Governance.

        (1)  DPI will be governed by a Board of Directors consisting of four
directors (the “Board”). The Board shall have responsibility for the general
supervision, direction and control of the business of DPI and shall have all the
powers and duties typically vested in a board of directors of a corporation, as
set forth in the Bylaws of DPI, attached hereto as Exhibit B. The Bylaws shall
provide that the Board shall meet at least once each quarter, that at least one
meeting per year shall be held in Grenoble, France and that at least one meeting
per year shall be held in Sunnyvale, California. DPI shall provide at its
expense audited financial statements for each year ended April 30 and unaudited
financial statements for each six month period ended October 31 to PMI.

        (2)  The Bylaws of DPI shall provide that except as required by
applicable law, all actions or decisions of the Board shall require the vote of
a majority of Directors and shall provide that DPI may not take certain actions,
as set forth in this Agreement, without the express written approval of a
director appointed by each of SanDisk and PMI (the “Approval Agents”).

        (3)  Effective as of Closing, the parties shall enter into a
Stockholders Agreement, attached hereto as Exhibit C, which shall provide among
other things: (A) for annual election of two directors designated by SanDisk and
two directors designated by PMI; (B) for annual election of a Chairman, who
shall be designated by SanDisk in even years and designated by PMI in odd years;
and (C) that DPI shall declare an annual dividend to the stockholders of DPI on
a pro rata basis consisting of all net profits less allocations to research,
development, reserves and other items approved by the Board and the Approval
Agents.

              (d)  Business of DPI. DPI will operate a Vending Business for the
Product in the Exclusive Territory (as defined in Section 6.03 hereof). DPI
shall not engage in any other type of business without the consent of the Board.

              (e)  Development of a Business Plan. DPI shall operate the Vending
Business in accordance with the business plan attached hereto as Exhibit D
(“Business Plan”) or as amended by the Board from time to time in accordance
with the Bylaws. The Business Plan shall be a base plan setting forth, among
other things, the capital expenditures, projected revenues, supply costs, profit
margins, kiosk deployment and overhead for DPI fiscal years 2001 through 2002.
DPI shall revise the Business Plan at least annually for each subsequent fiscal
year not later than November 15 of the prior fiscal year. In the event DPI fails
to revise the Business Plan for any fiscal year, the last Business Plan approved
by the Board of DPI, or the Business Plan set forth in Exhibit D, as the case
may be, shall be the operative Business Plan until the Board of DPI approves a
re vised Business Plan.

              (f)  Failure to Agree on a Business Plan. If the Board shall fail
to agree on a Business Plan for the subsequent fiscal year by December 15 of the
prior fiscal year, the parties shall follow the dispute resolution, buy-sell and
liquidation provisions contained in Section 9 of the Stockholders Agreement.

              (g)  Additional Investors. The parties shall enter into good faith
negotiations to consider inviting a strategic investor to participate as an
approximately ten percent (10%) shareholder of DPI, where such strategic
investor will have such rights and obligations as the parties may mutually agree
in written amendments to this Agreement and the Transaction Documents.

              (h)  DPI Management Team. Within thirty (30) days of the effective
date of this agreement, the parties shall contract with a reputable
international recruiter to initiate the search for a senior level Chief
Executive Officer candidate with experience and knowledge in retail sales in
general and/or the photographic print processing business specifically.

*INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

1


--------------------------------------------------------------------------------

              (i)  Other Entities. From time to time, the Board may elect to
create subsidiaries or operating divisions for purposes of organizing aspects of
the Vending Business.

        1.02  Product and Flash Memory Cards.

              (a)  Product Purchases. DPI or a third party in a leasing
transaction with DPI (“Lessor”) will purchase units of Product exclusively from
PMI, and PMI will supply such Product through one of its subsidiaries including,
without limitation, KIS, S.A., located in Grenoble, France. At its option, DPI
may contract with a third party to purchase Product from PMI and lease Product
to DPI pursuant to sale-leaseback transactions or may pursue other vehicles for
financing or purchase of the Product. For purposes of this Agreement, references
to purchase by DPI shall be deemed to include purchase by any such third party.
All Product purchased by DPI or Lessor from PMI shall be designed and
manufactured in compliance with the specifications attached hereto as Exhibit A
or as amended in writing by agreement of the parties. The Product will be
customized according to DPI&# 146;s reasonable requirements, which will not
include any customer-specific customization. For the period beginning on the
date hereof and ending upon the closing of any initial public offering of DPI
common stock, PMI and SanDisk shall each provide several, but not joint,
guaranties of the financing of the purchase or lease of units of Product equal
to their respective percentage equity ownership of DPI, if such guaranties are
required by third parties from which DPI will obtain such financing, provided
however, that SanDisk and PMI will use best efforts to structure such guaranties
in a manner which allows SanDisk and PMI to be released from such obligations
upon closing of an IPO. Subsequent to the closing of the contemplated initial
public offering of DPI common stock, PMI and SanDisk may, if agreed to by PMI
and SanDisk, each provide several, but not joint, guaranties of the financing of
the purchase or lease of units of Product equal to their respective percentage
equity ownership of DPI, if such guara nties are required by third parties from
which DPI will obtain such financing.

              (b)  Number/Location of Units. DPI shall place orders specifying
delivery of a minimum of 2,000 units of Product for the end of 2001; provided
however, that notwithstanding the initial Business Plan, DPI shall not be
obligated to purchase more than 2000 units of Product for any one (1) year
period through the end of 2002. DPI shall place orders specifying delivery of a
minimum of 2,000 units of the Product per year for the duration of this
Agreement starting in the fourth quarter of calendar year 2000 with a
non-binding target of placing orders for delivery of between * and * units by
December 31, 2001. DPI’s obligations to order units of Product shall be
terminated in the event that Section 9 of the Stockholders’ Agreement
(Exhibit C) is invoked by PMI, SanDisk or DPI. The invocation of Section 9 of
the Stockholders’ Agreement shall not r elieve DPI or PMI of obligations
incurred prior thereto, including the obligation of PMI to deliver previously
ordered units of Product or of DPI to pay for units of Product previously
ordered. Units of the Product initially will be sited in high-traffic locations,
preferably where there currently is no digital photo printing capability. DPI
will determine the site placement for any and all Product.

              (c)  Terms. DPI will purchase exclusively from PMI each unit of
Product at the price ex works (as such term is defined in Incoterms ICC Edition
2000), Grenoble, France, not to exceed US $20,000 per unit * for the initial *
units. Such prices do not include site-specific or customer-specific
customization. Notwithstanding the foregoing, if PMI shall sell any units of
product substantially similar to the Product to other parties at *. The unit
price is based upon an exchange rate of * (the “Base Rate”). SanDisk and PMI
agree to review at the end of each calendar quarter, the exchange rates between
the Euro and the US dollar, as set forth in the New York Foreign Exchange
mid-range rates (Currency per US Dollars) table published in the Wall Street
Journal, Western Edition) (such rates, the “Exchange Rates”) for each of the
preceding 90 days (such period, the “Ex change Rate Period”). In the event that
the average of the Exchange Rates during the Exchange Rate Period (such average,
the “Average Exchange Rate”) differs from the Base Rate by more or less than *
percent (but not more or less than * percent), then the unit price as reflected
on invoices issued during the following calendar quarter shall be adjusted
accordingly. DPI shall purchase the Products exclusively from PMI according to
terms to be set forth in the “Exclusive Product Purchase Agreement” attached
hereto as Exhibit E.

              (d)  Development of Enhanced Feature Kiosks. PMI shall use
commercially reasonable efforts to develop and make available for purchase to
DPI multiple terminal kiosks, and kiosks featuring a mechanism for storing
photographic prints for subsequent retrieval, within the first two (2) years of
the term of this Agreement.

              (e)  Flash Memory Cards. The parties agree to discuss in good
faith whether, and upon what terms, DPI may obtain from SanDisk the flash memory
cards which incorporate FMS Technology and which may be dispensed in the
Product. SanDisk shall be the exclusive source for any such cards.

        1.03  Maintenance. Unless and until DPI obtains more competitive
pricing, terms, response time, or quality of service for such services or
determines to form its own maintenance organization (which it may do so at its
own discretion), PMI, through its US subsidiary, Photo-Me USA, LLC, will provide
for the support, maintenance and operation of the Product, including cleaning,
data input, data collection and all other services required to ensure the
on-going maintenance and operation of the Product according to terms set forth
in the “Maintenance Agreement” attached hereto as Exhibit F.

*INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

3


--------------------------------------------------------------------------------

        1.04  Marketing and Promotion. Marketing and Promotion of the Product
will be undertaken by DPI, in consultation with PMI and SanDisk. SanDisk shall
employ a reasonable number of its sales force for the purpose of locating and
securing sites for the Project. SanDisk shall be compensated monthly by DPI for
this service as follows: *. Each party agrees to co-operate reasonably in such
marketing and promotion and the parties will enter into a trademark
cross-license agreement granting DPI, PMUSA and each other the non-exclusive
right to use identified trademarks on a paid-up, royalty free basis according to
the terms set forth in the “Trademark Cross-License Agreement” attached hereto
as Exhibit I. The display of any advertising, trademarks or logos on the
Product, other than the trade colors of DPI, require approval from both Approval
Agents.

        1.05  Intellectual Property.

              (a)  DPI will develop the brand and trademarks under which the
Product will be promoted in the Exclusive Territory (as defined in Section 6.03
hereof). DPI will own the trademarks that it develops.

              (b)  “Intellectual Property Rights” shall mean all current and
future worldwide patents and other patent rights, utility models, copyrights,
mask work rights, trade secrets, trademarks and all other intellectual property
rights and the related documentation or other tangible expression thereof.

              (c)  SanDisk shall retain all right, title and interest in and to
all of the information, content, data, designs, materials and all copyrights,
patent rights, trademark rights and other Intellectual Property Rights thereto
provided by it pursuant to this Agreement, including but not limited to all such
rights in the FMS Technology or in any and all modifications or derivative works
of the FMS Technology, including but not limited to any upgrades or enhancements
thereof.

              (d)  PMI shall retain all right, title and interest in and to all
of the information, content, data, designs, materials and all copyrights, patent
rights, trademark rights and other Intellectual Property Rights thereto provided
by it pursuant to this Agreement, including but not limited to all such rights
in the PMI Technology, in any and all modifications or derivative works of the
PMI Technology, including but not limited to any upgrades or enhancements
thereof, the Product and any and all modifications or derivative works of the
Product, including but not limited to any upgrades or enhancements thereof.

              (e)  Except as expressly provided herein, no other right or
license is granted under this Agreement. All rights not expressly granted
hereunder by a party are expressly reserved to such party and its licensors and
information and content providers.

              (f)  The provisions of this Section 1.05 shall survive termination
of this Agreement.

        1.06  Management.

              (a)  Chief Executive Officer. The Bylaws of DPI shall provide for
appointment of a Chief Executive Officer (“CEO”), who will have the
responsibility for the management of the ordinary course day-to-day operations
of DPI and the Vending Business and will report to the Board. The CEO will be
designated jointly by the Approval Agents for appointment by the Board.

              (b)  Other Officers. The Board of DPI shall also appoint such
other officers as are required by applicable law or, as permitted by the Bylaws,
as it determines from time to time are in the best interests of DPI.

              (c)  Core Employees. The CEO shall appoint a core team of
employees. Initially, and until changes are approved by the Board, such team, in
addition to the CEO, shall consist of one Product Manager, two network
engineers, two web specialist people, two marketing people and one assistant.
Compensation of core employees is forecasted to be as shown on the cash flow
analysis in Exhibit D.

              (d)  Other Employees. Prior to the closing of the IPO (as defined
below), DPI shall utilize SanDisk’s human resources, finance and administration
personnel, for which SanDisk will be compensated by DPI as provided in Section
1.08 below.

              (e)  Employee Incentive Compensation. The Board shall adopt an
incentive stock option plan, pursuant to which, as approved by the Board,
options to purchase Common Stock, may be granted to officers, directors,
employees and consultants. *.

              (f)  Non-Solicitation Agreement. PMI and SanDisk shall each
execute a non-solicitation agreement, attached hereto as Exhibit H.

        1.07  Facilities. During the first twelve months of operations, the
headquarters of DPI will be located at the SanDisk Sunnyvale, California
premises, for which SanDisk will be compensated by DPI as provided in Section
1.08 below.

*INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

4


--------------------------------------------------------------------------------

        1.08  *.

       1.09 Independent Auditors. The initial independent auditors for DPI and
the Vending Business will be Ernst & Young (the “Auditors”).

ARTICLE II

        This Article is intentionally blank.

ARTICLE III

CLOSING

        3.01  Place and Time. The closing (“Closing”) shall take place at 9:00
a.m., Central Time, at the offices of Wolin, Ridley & Miller LLP, 3100 Bank One
Center, 1717 Main Street, Dallas, Texas 75201, on August 7, 2000 or at such
other time and date as is mutually agreed to by the parties.

        3.02  Delivery of Documents.

              (a)  Each party shall deliver to DPI in payment for its shares of
DPI common stock in accordance with the following schedule: (a) $1,000,000 by
each party on or before August 17, 2000; (b) $1,000,000 by each party on or
before November 1, 2000; (c) $1,000,000 by each party on or before February 1,
2001; and (d) $1,000,000 by each party on or before May 1, 2001. Payment for
such shares shall be made by wire transfer to the bank account established by
DPI in immediately available funds.

              (b)  At each payment date specified in clause (a) above, each
party shall take delivery of certificates representing the respective number of
shares (“Shares”) in DPI purchased by such party at the price of $0.10 per
Share.

              (c)  At Closing, each party shall execute and deliver to the other
this Agreement, any agreement which is an exhibit to this Agreement
(collectively, “Transaction Documents”) to which such party is a party, and such
other instruments as are contemplated by this Agreement.

              (d)  At Closing, the parties shall cause to be executed the
organizational documents of DPI, all Transaction Documents to which DPI is a
party, and such other instruments as are contemplated by this Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SANDISK

        SanDisk represents and warrants to PMI as follows:

        4.01  Organization. SanDisk is a corporation duly organized, validly
existing and in good standing under the laws of Delaware, has all corporate
requisite power and authority to carry on and conduct its business as it is now
being conducted and to own or lease its properties and assets, and is duly
qualified and in good standing in every jurisdiction in which the conduct of its
businesses or the ownership of its properties and assets requires it to be so
qualified.

        4.02  Authorization/Enforceability. SanDisk has the right, power and
capacity to execute, deliver and perform this Agreement and all documents
ancillary hereto and to consummate the transactions contemplated hereby. The
execution, delivery and performance of this Agreement and all documents
ancillary hereto by SanDisk and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of SanDisk. This Agreement and the Transaction Documents have been
duly and validly executed and delivered by SanDisk and constitute the legal,
valid and binding obligation of SanDisk, enforceable in accordance with their
terms.

        4.03  Financial Statements. SanDisk has provided PMI with true and
correct copies of (i) SanDisk’s financial statements for the year ended
December 31, 1999, audited by Ernst & Young and (ii) SanDisk’s unaudited
financial statements for the six months ended June 30, 2000 (collectively, the
“Financial Statements”). The Financial Statements have been prepared from the
books and records of SanDisk, are correct in all material respects and present
fairly SanDisk’s financial position and results of operations as of their
respective date and for the respective period, in accordance with United States
generally accepted accounting principles.

*INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESED WITH RESPECT TO THE OMITTED PORTIONS.

5


--------------------------------------------------------------------------------

        4.04  Undisclosed Liabilities. Except as disclosed in the Financial
Statements or on Schedule 4.04 hereto, to its knowledge, SanDisk has no
obligations or liabilities (whether absolute, accrued, contingent or otherwise)
of any nature whatsoever, other than obligations incurred in the ordinary course
of business and not material to its business.

        4.05  Absence of Changes. Except as disclosed on Schedule 4.05, since
December 31, 1999 none of the following has occurred:

              (a)  Any change in the financial condition, assets, liabilities,
business, prospects, or operations, other than changes in the ordinary course of
business or changes affecting the economy or industry as a whole, which in the
aggregate would have a material adverse effect on SanDisk;

              (b)  Any material damage, destruction, or loss, whether or not
covered by insurance, of SanDisk;

              (c)  Any event or condition that, to the knowledge of SanDisk,
could materially and adversely affect SanDisk or its business prospects; or

              (d)  Any receipt of notice (formal or informal) that any supplier
or customer has taken or contemplates taking any steps that could disrupt
SanDisk’s business relationship with the supplier or customer.

        4.06  Tax Matters. SanDisk has timely filed all annual federal, state,
and local tax returns as required by applicable law. Except as disclosed on
Schedule 4.06(a), none of SanDisk’s tax returns have been audited by any taxing
authority during the past five (5) years, and SanDisk has not received any
notice of deficiency or other adjustment from any taxing authority that is
unresolved as of Closing. Except as described on Schedule 4.06(a), no audit or
examination, claim or proposed assessment by any taxing authority is pending or,
to the knowledge of SanDisk, threatened against SanDisk or any portion of its
business.

        4.07  Compliance with Laws.

              (a)  To the knowledge of SanDisk: (i) SanDisk has complied and is
in compliance with all laws, regulations, and orders applicable to SanDisk, and
has obtained all permits, licenses, orders, and approvals of federal, state, and
local governmental and regulatory bodies that are required for it to own,
maintain, and operate its business; (ii) no threat of cancellation,
modification, or non-renewal of any such permits, licenses, orders, or approvals
is pending, nor to the knowledge of SanDisk, does any basis exist for
cancellation, modification, or non-renewal; (iii) except as otherwise set forth
on Schedule 4.07(a), SanDisk is not currently in violation or default of any
such permit, license, order, or approval and the present uses of SanDisk do not
violate any law, regulation, or order; and (iv) except as disclosed in
Schedule 4.07(a) , SanDisk does not have or need governmental permits or
licenses to transact its business as currently conducted and, except as listed
on Schedule 4.07(a), none of the permits or licenses that SanDisk holds will be
adversely affected in any way by reason of this Agreement or the consummation of
the transactions contemplated hereby, including assignment of the permits and
licenses to Purchaser. No governmental authority has issued or threatened any
notice or warning with respect to any failure or alleged failure of SanDisk to
comply with any law, regulation or order.

              (b)  Except as set forth in Schedule 4.07(b), no consent or
approval of, prior filing with, notice to, or other action by, any governmental
body or agency is required for SanDisk to execute and deliver this Agreement,
any document ancillary hereto, or other instrument to be executed and delivered
pursuant to this Agreement or to consummate the transactions provided for
hereby.

        4.08  Litigation and Claims. Except as disclosed in Schedule 4.08, no
judgments, orders, writs, decrees, injunctions, or quasi judicial or
administrative decisions are outstanding to which SanDisk or its properties are
subject which would materially affect SanDisk’s ability to perform any of its
obligations under this Agreement and the Transaction Documents. Except as
disclosed on Schedule 4.08, no litigation, claim, action, suit, investigation,
or proceeding is pending or has been filed at any time since January 1, 1999, or
to the knowledge of SanDisk, threatened against or relating to SanDisk or
SanDisk’s Assets which would materially affect SanDisk’s ability to perform any
of its obligations under this Agreement and the Transaction Documents.

        4.09  Intangible Assets. Schedule 4.09 lists all trademarks, service
marks, trade names, and service names owned by, registered in the name of, or
used in connection with SanDisk’s flash memory card business since 1996 (or for
which application has been made), and which are to be licensed to DPI in the
Trademark Cross License Agreement. There are no pending or, to the knowledge of
SanDisk, threatened infringement claims against SanDisk by any person with
respect to any of the items listed on Schedule 4.09, nor has any such item been
declared invalid or been limited by any court or agreement. The intangible
assets will afford DPI after Closing the rights to use all trademarks, trade
names and service marks owned by SanDisk as specified in the Trademark Cross
License Agreement. To the knowledge of SanDisk the use of these intangible
assets will not and, the conduc t of SanDisk as currently conducted does not,
infringe on the intellectual property rights of any other person.

        4.10  No Conflict. Except as set forth on Schedule 4.10, neither the
execution and delivery of this Agreement nor any document ancillary hereto nor
the consummation of the transactions contemplated herein will (a) result in the
breach, violation or contravention of, or constitute a default under, or
conflict with, or give rise to a right of termination of, or accelerate any
obligation under any of the provisions of (i) SanDisk’s charter, bylaws or other
organizational documents; (ii) any agreement,

6


--------------------------------------------------------------------------------

lease, note, bond, debenture or other evidence of indebtedness or any mortgage,
deed of trust, indenture or other instrument to which SanDisk is a party or by
which it is bound or to which any of its assets is subject, (iii) any judgment,
decree, order or award of any court, regulatory agency or other governmental
body or arbitrator to which SanDisk or any of its assets is subject or by which
SanDisk is bound or (iv) any statute, rule or regulation or other law applicable
to SanDisk, (b) result in the creation of any pledge, lien, encumbrance or
security interest upon any of its assets, or (c) require the authorization,
approval, consent or order of, or filing with, or other action by any court,
regulatory agency or other governmental body.

        4.11  Disclosure. No representations, warranties, assurances, or
statements of SanDisk in this Agreement and no statement in any document
(including the Financial Statements and the Schedules), certificate, or other
writing furnished or to be furnished by SanDisk (or caused to be furnished by
SanDisk) to PMI or any of its representatives pursuant to this Agreement,
contains or will contain any untrue statement of material fact or omits or will
omit to state any material fact necessary, in light of the circumstances under
which it was made, to make the statements made not misleading.

        4.12  Investment Intent.

              (a)  The Shares will be acquired by SanDisk for its own account
for investment and not with a view to, or for resale in connection with any
distribution of such securities, within the meaning of the Securities Act of
1933, as amended (the “Act”). SanDisk hereby acknowledges that in connection
with the purchase and sale contemplated herein, the Shares will not be
registered under the Act.

              (b)  SanDisk is aware that there are substantial restrictions on
the transferability of the Shares. SanDisk agrees that the Shares shall not be
sold, pledged, hypothecated or otherwise transferred, except in compliance with
the registration provisions of the Act and applicable state securities laws,
unless in the opinion of counsel reasonably satisfactory to DPI, any such
transaction is exempt from registration.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PMI

        PMI represents and warrants to SanDisk as follows:

        5.01  Organization. PMI is a corporation duly organized, validly
existing and in good standing under the laws of England and Wales and has all
corporate requisite power and authority to carry on and conduct its business as
it is now being conducted and to own or lease its properties and assets, and is
duly qualified and in good standing in every jurisdiction in which the conduct
of its businesses or the ownership of its properties and assets requires it to
be so qualified.

        5.02  Authorization/Enforceability. PMI has the right, power and
capacity to execute, deliver and perform this Agreement and all documents
ancillary hereto and to consummate the transactions contemplated hereby. The
execution, delivery and performance of this Agreement and all documents
ancillary hereto by PMI and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate action on the part
of PMI. This Agreement and all Transaction Documents have been duly and validly
executed and delivered by PMI and constitute the legal, valid and binding
obligation of PMI, enforceable in accordance with their terms.

        5.03  Financial Statements. PMI’s financial statements for the year
ended April 30, 1999, audited by Menzies, as set forth in public filings
(collectively, the “Financial Statements”), are true and correct. The Financial
Statements have been prepared from the books and records of PMI, are correct in
all material respects and present fairly PMI’s financial position and results of
operations as of their respective date and for the respective period, in
accordance with United Kingdom generally accepted accounting principles.

        5.04  Undisclosed Liabilities. Except as disclosed in the Financial
Statements or on Schedule 5.04 hereto, to its knowledge, PMI has no obligations
or liabilities (whether absolute, accrued, contingent or otherwise) of any
nature whatsoever, other than obligations incurred in the ordinary course of
business and not material to its business.

        5.05  Absence of Changes. Except as disclosed on Schedule 5.05, since
April 30, 1999 none of the following has occurred:

              (a)  Any change in the financial condition, assets, liabilities,
business, prospects, or operations, other than changes in the ordinary course of
business or changes affecting the economy or industry as a whole, which in the
aggregate would have a material adverse effect on PMI;

              (b)  Any material damage, destruction, or loss, whether or not
covered by insurance, of PMI;

              (c)  Any event or condition that, to the knowledge of PMI, could
materially and adversely affect PMI or its business prospects; or

7


--------------------------------------------------------------------------------

              (d)  Any receipt of notice (formal or informal) that any supplier
or customer has taken or contemplates taking any steps that could disrupt PMI’s
business relationship with the supplier or customer.

        5.06  Tax Matters. PMI has timely filed all annual tax returns as
required by applicable law. Except as disclosed on Schedule 5.06 , none of PMI’s
tax returns have been audited by any taxing authority during the past five (5)
years, and PMI has not received any notice of deficiency or other adjustment
from any taxing authority that is unresolved as of Closing. Except as described
on Schedule 5.06(a), no audit or examination, claim or proposed assessment by
any taxing authority is pending or, to the knowledge of PMI, threatened against
PMI or any portion of its business.

        5.07  Compliance with Laws.

              (a)  To the knowledge of PMI: (i) PMI has complied and is in
compliance with all laws, regulations, and orders applicable to PMI, and has
obtained all permits, licenses, orders, and approvals of governmental and
regulatory bodies that are required for it to own, maintain, and operate its
business; (ii) no threat of cancellation, modification, or non-renewal of any
such permits, licenses, orders, or approvals is pending, nor to the knowledge of
PMI, does any basis exist for cancellation, modification, or non-renewal;
(iii) except as otherwise set forth on Schedule 5.07(a), PMI is not currently in
violation or default of any such permit, license, order, or approval and the
present uses of PMI do not violate any law, regulation, or order; and
(iv) except as disclosed in Schedule 5.07(a), PMI does not have or need
governmental permits o r licenses to transact its business as currently
conducted and, except as listed on Schedule 5.07(a), none of the permits or
licenses that PMI holds will be adversely affected in any way by reason of this
Agreement or the consummation of the transactions contemplated hereby, including
assignment of the permits and licenses to Purchaser. No governmental authority
has issued or threatened any notice or warning with respect to any failure or
alleged failure of PMI to comply with any law, regulation or order.

              (b)  Except as set forth in Schedule 5.07(b), no consent or
approval of, prior filing with, notice to, or other action by, any governmental
body or agency is required for PMI to execute and deliver this Agreement, any
document ancillary hereto, or other instrument to be executed and delivered
pursuant to this Agreement or to consummate the transactions provided for
hereby.

        5.08  Litigation and Claims. No judgments, orders, writs, decrees,
injunctions, or quasi-judicial or administrative decisions are outstanding to
which PMI or its properties are subject which would materially affect PMI’s
ability to perform any of its obligations under this Agreement and the
Transaction Documents. Except as disclosed on Schedule 5.08, no litigation,
claim, action, suit, investigation, or proceeding is pending or has been filed
at any time since May 1, 1999, or to the knowledge of PMI, threatened against or
relating to PMI or PMI’s Assets which would materially affect PMI’s ability to
perform any of its obligations under this Agreement and the Transaction
Documents.

        5.09  Intangible Assets. Schedule 5.09 lists all inventions, licenses,
trademarks, service marks, trade names, service names, copyrights, know-how,
patents, and related registrations and applications owned by, registered in the
name of, or used in connection with the PMI Technology, which are to be licensed
to DPI in the Trademark Cross License Agreement or will be incorporated into the
Product. There are no pending or, to the knowledge of PMI, threatened
infringement claims against PMI by any person with respect to any of the items
listed on Schedule 5.09, nor has any such item been declared invalid or been
limited by any court or agreement. The intangible assets will afford DPI at all
times after Closing the rights to use all technology, proprietary information,
know-how or patented ideas, designs, inventions, trademarks, copyrights, trade
names and service marks o wned by PMI or others necessary for the conduct of PMI
as currently being conducted. To the knowledge of PMI the use of these
intangible assets will not and, the conduct of PMI as currently conducted does
not, infringe on the intellectual property rights of any other person.

        5.10  No Conflict. Except as set forth on Schedule 5.10, neither the
execution and delivery of this Agreement nor any document ancillary hereto nor
the consummation of the transactions contemplated herein will (a) result in the
breach, violation or contravention of, or constitute a default under, or
conflict with, or give rise to a right of termination of, or accelerate any
obligation under any of the provisions of (i) PMI’s charter, bylaws or other
organizational documents; (ii) any agreement, lease, note, bond, debenture or
other evidence of indebtedness or any mortgage, deed of trust, indenture or
other instrument to which PMI is a party or by which it is bound or to which any
of its assets is subject, (iii) any judgment, decree, order or award of any
court, regulatory agency or other governmental body or arbitrator to which PMI
or any of its assets is subject or by which PMI is bound or (iv) any statute,
rule or regulation or other law applicable to PMI, (b) result in the creation of
any pledge, lien, encumbrance or security interest upon any of its assets, or
(c) require the authorization, approval, consent or order of, or filing with, or
other action by any court, regulatory agency or other governmental body.

        5.11  Disclosure. No representations, warranties, assurances, or
statements of PMI in this Agreement and no statement in any document (including
the Financial Statements and the Schedules), certificate, or other writing
furnished or to be furnished by PMI (or caused to be furnished by PMI) to
SanDisk or any of its representatives pursuant to this Agreement, contains or
will contain any untrue statement of material fact or omits or will omit to
state any material fact necessary, in light of the circumstances under which it
was made, to make the statements made not misleading.

8


--------------------------------------------------------------------------------

        5.12  Investment Intent.

              (a)  The Shares will be acquired by PMI for its own account for
investment and not with a view to, or for resale in connection with any
distribution of such securities, within the meaning of the Act. PMI hereby
acknowledges that in connection with the purchase and sale contemplated herein,
the Shares will not be registered under the Act.

              (b)  PMI is aware that there are substantial restrictions on the
transferability of the Shares. PMI agrees that the Shares shall not be sold,
pledged, hypothecated or otherwise transferred, except in compliance with the
registration provisions of the Act and applicable state securities laws, unless
in the opinion of counsel satisfactory to DPI, any such transaction is exempt
from registration.

ARTICLE VI

COVENANTS

        6.01  Initial Public Offering. The Parties shall request that the Board
of DPI consider, at the earliest appropriate time, the registration of the
shares of common stock of DPI with the SEC and the listing or quoting of shares
on one or more appropriate stock exchanges or the over-the-counter market in
connection with an underwritten initial offering to the public of shares of
DPI’s common stock (the “IPO”), to the extent feasible and practicable given
(a) market conditions, (b) DPI’s actual and anticipated financial performance,
(c) applicable legal requirements, and (d) the interests of DPI. Such an IPO
shall only be undertaken with the consent of both Approval Agents.

        6.02  Public Announcements. Except as required by law or the rules of
any stock exchange on which a Party’s capital stock is listed, no Party shall
make any public announcement regarding the transactions contemplated herein
without the prior written consent of the other Party, which shall not be
reasonably withheld, and shall give the other Party advance notice of the
proposed public announcement.

        6.03  Exclusivity.

              (a)  DPI shall have unrestricted exclusive rights to operate and
control the Vending Business in the United States and Canada and shall have the
right of first refusal to conduct the Vending Business in Japan, Korea, Hong
Kong, Taiwan, China and the countries within the Pacific Rim. As used herein,
the phrase “Exclusive Territory” shall mean the United States, Canada and any
other country for which DPI shall have exercised its right of first refusal.

              DPI will not operate outside the Exclusive Territory now or in the
future, unless the parties otherwise agree in writing.

              (b)  PMI and its subsidiaries shall be prohibited in the Exclusive
Territory from selling, operating or manufacturing the Product or any other
device incorporating technology equivalent to that of the Product (including,
but not limited to, automated or partially automated ordering and printing of
digital photographic prints, where such ordering takes place through the use of
publicly displayed self-service kiosks from electronic storage devices or where
such ordering takes place through the use of multiple vending terminals
connected to a remote printing facility from electronic storage devices), unless
they own less than 10% of the then outstanding DPI common stock. PMI shall
remain fully entitled, at all times without limitation, to freely make, use,
sell, lease and operate the Product in any country or territory other than the
Exclusive Territory; provided that in the event that PMI de sires to, or desires
to enter into a relationship with another entity to, sell, manufacture, license,
or operate the Product, or any other device or service similar to the Product,
in Japan, Korea, Hong Kong, Taiwan, China and the countries within the Pacific
Rim (“Opportunity”), PMI shall first offer the Opportunity to DPI on the
following terms:

        (i)  Notice of Opportunity. PMI shall deliver a written notice (the
“Notice of Opportunity”) to DPI (with copy to SanDisk) describing the proposed
Opportunity. The Notice of Opportunity will include a statement of PMI’s
intention to distribute and/or operate the Product in the country at issue.

        (ii)  DPI’s Acceptance. DPI may elect to undertake the Opportunity by
delivering to PMI written notice of such election within 30 days after delivery
of the Notice of Opportunity (the “Election Period”), in which case the
additional country will be considered to be within the Exclusive Territory.

        (iii)  DPI’s Rejection. If DPI has not elected in writing to undertake
the Opportunity by the end of the Election Period, PMI will be free to undertake
the Opportunity itself, and the additional country shall not be considered to be
within the Exclusive Territory.

        (iv)  Acceptance. If SanDisk notifies DPI within the Election Period
that it desires DPI to accept such Opportunity, the Board of Directors of DPI
shall consider and, if appropriate after exercising its business judgment,
approve the election to undertake the Opportunity and notify PMI of DPI’s
election in the manner set forth in clause (ii) above.

9


--------------------------------------------------------------------------------

              (c)  Notwithstanding the foregoing, at any time following twelve
(12) months after the Closing Date, upon the request of SanDisk, the Board of
Directors of DPI shall, if appropriate after exercising its business judgment,
notify PMI (“Expansion Notice”) of its intent to expand the Vending Business
into one or more of the countries specified in Section 6.03 (b).

              (d)  DPI’s exclusive right to conduct the Vending Business in a
territory specified in paragraph 6.03 (i.e., in Japan, Korea, Hong Kong, Taiwan,
China and the countries within the Pacific Rim) shall terminate without notice,
and the provisions of subsection (iii) hereof shall apply, if: (1) DPI fails to
deploy one or more Products for test marketing purposes in the territory within
six months of the Election Period; or (2) DPI fails to submit purchase orders to
PMI for the installation of at least 25 units of Product within six months of
the Expansion Notice.

              (e)  SanDisk and its subsidiaries shall be prohibited in the
Exclusive Territory from selling, operating or manufacturing the Product or any
other device incorporating technology equivalent to that of the Product unless
they own less than 10% of the then outstanding DPI common stock. In the event
SanDisk desires to make, use, sell, lease, distribute or operate a
non-infringing device similar to the Product or service in any nation in the
European Union by itself or with a third party, SanDisk shall first offer the
opportunity (“European Opportunity”) to PMI on the following terms:

        (i)  Notice of SanDisk Opportunity. SanDisk shall deliver a written
notice (the “SanDisk Notice of Opportunity”) to PMI describing the proposed
European Opportunity. The SanDisk Notice of Opportunity will include a statement
of SanDisk’s intention to distribute and/or operate a device similar to the
Product or service in the European Union country at issue.

        (ii)  PMI’s Acceptance. PMI may elect to undertake the European
Opportunity by delivering to SanDisk written notice of such election identifying
the country in the European Union at issue within 30 days after delivery of the
SanDisk Notice of Opportunity (the “SanDisk Election Period”).

        (iii)  PMI’s Rejection. If PMI has not elected in writing to undertake
the European Opportunity by the end of the SanDisk Election Period, SanDisk will
be free to undertake the European Opportunity in the specified country in the
European Union. SanDisk’s right to enter the specified nation in the European
Union shall terminate without notice, and the provisions of subsection (iv)
hereof shall apply, if SanDisk fails to install at least 25 noninfringing
devices similar to the Product within one (1) year of the SanDisk Election
Period.

        (iv)  Termination of Opportunity. If SanDisk fails to satisfy the
contingency in subsection (iii) above, it shall not thereafter distribute and/or
operate a device similar to the Product or service in the European Union country
at issue without offering the European Opportunity again to PMI in accordance
with this Section.

        (v)  No License to Technology. Nothing in this Section, or in this
Agreement, shall be deemed to constitute a license of the PMI Technology to
SanDisk.

              (f)  The provisions of this Section 6.03 shall terminate with the
termination of the Definitive Agreement, except that such provisions shall
survive termination of the Definitive Agreement upon the closing of an initial
public offering but only for so long as either party remains at least a ten
percent (10%) shareholder of DPI.

        6.04  SanDisk Investment Opportunities.

        (a)  *.

        (b)  Other Opportunities. Except as otherwise provided in subsection (a)
above, PMI shall invite SanDisk to invest in, purchase or otherwise acquire an
amount of shares equal to the number of shares of any investment opportunity
offered to PMI in any internet-related investment which pertains to the Vending
Business, upon terms (including price) substantially similar to PMI’s purchase
price for its equity investment, including cash and non-cash contributions as
adjusted for any taxes payable by PMI on such purchase and sale. This provision
does not apply to PMI’s interest in *.

ARTICLE VII

CONDITIONS TO OBLIGATIONS OF SANDISK

        7.01  Obligations of SanDisk. The obligations of SanDisk are subject to
the satisfaction or waiver at Closing of each of the following conditions:

              (a)  Representations and Warranties True at Closing. PMI’s
representations and warranties contained in this Agreement shall be true in all
material respects on and as of Closing and as of the date hereof with the same
force and effect as though made on and as of such date; PMI shall have complied
in all material respects with its covenants and agreements in this Agreement on
or before Closing; and PMI shall have delivered to SanDisk a certificate dated
as of Closing signed by an authorized officer to all such effects.

10


--------------------------------------------------------------------------------

*INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

              (b)  Litigation. No suit, investigation, action or other
proceeding shall be overtly threatened or pending against PMI before any court
or governmental agency which (i) could result in an order materially restricting
SanDisk, PMI or DPI from performing their respective obligations under this
Agreement or the Transaction Documents; or (ii) could result in an order
prohibiting the consummation of the transactions contemplated herein.

              (c)  No Material Adverse Changes. PMI shall not have suffered any
material adverse change in its businesses, prospects, financial condition,
working capital, assets, liabilities (absolute, accrued, contingent, or
otherwise) or operations which would materially affect its ability to perform
its obligations under this Agreement and the Transaction Documents.

              (d)  Documents and Schedules Satisfactory. All schedules,
assignments, certificates, and other documents delivered by PMI to SanDisk at
Closing will be in form and substance satisfactory to SanDisk and its counsel.

              (e)  Required Governmental Approvals. All governmental
authorizations, consents, and approvals necessary to consummate the transactions
contemplated herein shall have been obtained by PMI and shall be in full force
and effect.

              (f)  Other Necessary Consents. PMI shall have obtained all other
consents and approvals necessary to consummate the transactions contemplated
herein.

              (g)  Transaction Documents. The Transaction Documents shall have
been executed, effective as of Closing.

ARTICLE VIII

CONDITIONS TO OBLIGATIONS OF PMI

        8.01  Obligations of PMI. The obligations of PMI are subject to the
satisfaction or waiver at Closing of each of the following conditions:

              (a)  Representations and Warranties True at Closing. SanDisk’s
representations and warranties contained in this Agreement shall be true in all
material respects on and as of Closing and as of the date hereof with the same
force and effect as though made on and as of such date; SanDisk shall have
complied in all material respects with its covenants and agreements in this
Agreement on or before Closing; and SanDisk shall have delivered to PMI a
certificate dated as of Closing signed by an authorized officer to all such
effects.

              (b)  Litigation. No suit, investigation, action or other
proceeding shall be overtly threatened or pending against SanDisk before any
court or governmental agency which (i) could result in an order materially
restricting SanDisk, PMI or DPI from performing their respective obligations
under this Agreement or the Transaction Documents; or (ii) could result in an
order prohibiting the consummation of the transactions contemplated herein.

              (c)  No Material Adverse Changes. SanDisk shall not have suffered
any material adverse change in its businesses, prospects, financial condition,
working capital, assets, liabilities (absolute, accrued, contingent, or
otherwise) or operations which would materially affect its ability to perform
its obligations under this Agreement and the Transaction Documents.

              (d)  Documents and Schedules Satisfactory. All schedules,
assignments, certificates, and other documents delivered by SanDisk to PMI at
Closing will be in form and substance satisfactory to PMI and its counsel.

              (e)  Required Governmental Approvals. All governmental
authorizations, consents, and approvals necessary to consummate the transactions
contemplated herein shall have been obtained by SanDisk and shall be in full
force and effect.

              (f)  Other Necessary Consents. SanDisk shall have obtained all
other consents and approvals necessary to consummate the transactions
contemplated herein.

              (g)  Transaction Documents. The Transaction Documents shall have
been executed, effective as of Closing

11


--------------------------------------------------------------------------------

ARTICLE IX

TERM AND TERMINATION

        9.01  Term. This Agreement shall commence on the Closing Date and shall
expire on December 31, 2010, unless terminated earlier as provided herein.

        9.02  Termination of Agreement Prior to Closing. This Agreement may be
terminated at any time prior to Closing:

              (a)  By the mutual written consent of the parties;

              (b)  By SanDisk in writing, without liability, if PMI (i) fails to
perform in any material respect any covenant required at Closing, or
(ii) materially breaches any representation or warranty in this Agreement;

              (c)  By PMI in writing, without liability, if SanDisk (i) fails to
perform in any material respect any covenant required at Closing, or
(ii) materially breaches any representation or warranty in this Agreement; or

              (d)  By any party in writing, without liability, if any court or
governmental or regulatory agency order, writ, injunction, or decree prohibits
or restrains any party from consummating the transactions contemplated herein.

        9.03  Termination of this Agreement Post Closing.

              (a)  Any time upon closing of any IPO.

              (b)  On six months’ notice by any party hereto, if such notice is
given in writing from January 1, 2003 through January 30, 2003, the dissolution
of DPI shall proceed in accordance with Section 9 of the Stockholders’ Agreement
without regard to the mediation provisions.

              (c)  At any time during the twelve month period following the
second anniversary of the end of the first fiscal year subsequent to the Closing
Date, this Agreement may be terminated by either party if DPI fails to meet at
least seventy percent (70%) of the revenue and profit targets for the two year
period provided in Exhibit D attached hereto. Thereafter, at any time during the
12 month period following the completion of any subsequent fiscal year, this
agreement may be terminated by either party if DPI fails to meet at least (70%)
of the revenue and profit targets for the applicable Business Plan. Any such
termination shall be effected by providing the parties to this Agreement one
hundred eighty (180) days’ prior written notice.

              (d)  For the term of the Agreement, this Agreement may be
terminated by SanDisk, upon 90 days written notice (“Shortfall Notice Period”),
of the failure or refusal of PMI to deliver ex works Grenoble, France at least *
of the minimum annual quantities (i.e., 2,000 units) of Product (“Delivery
Shortfall”), if ordered by DPI in accordance with Section 1.02(b) herein and
Article 3 of the Exclusive Product Purchase Agreement, within three (3) months
of the end of the applicable calendar year, unless within such Shortfall Notice
Period, PMI shall have cured such Delivery Shortfall. For the years 2001 and
thereafter during the term of the Agreement, this Agreement may be terminated by
SanDisk, upon 90 days written notice (“ Shortfall Notice Period”), of the
failure or refusal of PMI to deliver each quarter ex works Grenoble, France the
applicable percenta ge (“Applicable Percentage”) of the minimum quarterly
quantities * of Product (“Delivery Shortfall”), if ordered by DPI in accordance
with Section 1.02(b) herein and Article 3 of the Exclusive Product Purchase
Agreement, within two (2) months of the end of the applicable calendar quarter,
unless within such Shortfall Notice Period, PMI shall have cured such Delivery
Shortfall. The Applicable Percentage for each of the four quarters of 2001 shall
be *, *, * and *, respectively. The Applicable Percentage for each quarter of
2002 and 2003 shall be *.

              (e)  This Agreement may be terminated by PMI, upon 90 days written
notice, if DPI fails to order the minimum annual quantities or the minimum
quarterly quantities specified in clause (d) above, unless DPI shall have cured
such shortfall within such notice period.

              (f)  This Agreement may be terminated by either party on
termination of the Exclusive Product Purchase Agreement by PMI.

              (g)  Following the second anniversary of the Closing Date, this
Agreement may be terminated by either party upon the occurrence of a Business
Plan deadlock, as specified in Section 1.01(f), and pursuant to the provisions
of Section 9 of the Stockholders Agreement.

        9.04  Termination of Obligations.

        (a)  In the case of termination pursuant to Section 9.02, within fifteen
(15) days after this Agreement is terminated, each party will, upon written
request from any other party, return all documents and copies previously
delivered to it or made in connection with this Agreement.

11


--------------------------------------------------------------------------------

*INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

        (b)  Termination of this Agreement pursuant to Section 9.02 (a) or (d)
will terminate all of the parties’ obligations, except for the obligations under
Section 10.02 and Section 10.03 hereof.

        (c)  Termination pursuant to Section 9.02 (b) or Section 9.02 (c) hereof
will not relieve a defaulting or breaching party from any liability to any other
party therefore.

        (d)  In the event of termination pursuant to Section 9.03(g), the
parties shall be bound to the additional rights and obligations imposed by
Section 9 of the Stockholders Agreement.

        

13


--------------------------------------------------------------------------------

ARTICLE X

SURVIVAL OF REPRESENTATIONS AND
WARRANTIES, ETC. AND INDEMNIFICATION

        10.01  Survival of Representations and Warranties, Etc. All
representations and warranties made by SanDisk or PMI in this Agreement shall
survive the execution and delivery hereof and Closing hereunder, and will
continue to survive for a period of six (6) months after the Closing. All
covenants and other agreements hereof which are to be performed after the
Closing shall survive the execution and delivery hereof and Closing hereunder,
and will continue to survive until the dissolution of DPI.

        10.02  General Indemnification. Each of PMI and SanDisk agrees to
indemnify, defend and hold the other and their respective majority owned
affiliate companies and permitted assigns harmless from and against all losses,
costs, deficiencies, damages, fines, penalties and liabilities incurred, and all
expenses (including, but not limited to reasonable attorneys= fees) arising out
of or otherwise related to any claim based upon, arising out of or otherwise
related to any material inaccuracy in any representation or warranty or any
breach of any covenant or agreement made pursuant to this Agreement or any of
the Transaction Documents (collectively, and together with the Losses under
Section 10.03, “Losses,” and individually, a “Loss”), net of any insurance
recovery or tax benefits actually received relating to such Loss.

        10.03  Indemnification for Patent and Trademark Infringement.

              (a)  SanDisk agrees to indemnify, defend and hold harmless DPI and
PMI (including their respective majority owned affiliate companies) and
permitted assigns against any and all claims, actions, suits or proceedings
claiming patent infringement, theft of trade secrets, trademark infringement or
trademark related causes of action under the Lanham Act related to SanDisk
trademarks and/or FMS Technology used in connection with the Product
(collectively, and together with the Losses in Section (b) below and under
Section 10.02, “Losses,” and individually, a “Loss”) net of any insurance
recovery or tax benefits actually received relating to such Loss.

              (b)  PMI agrees to indemnify, defend and hold harmless DPI and
SanDisk (including their respective majority owned affiliate companies and
permitted assigns) against any and all claims, actions, suits or proceedings
claiming patent infringement, copyright infringement, trademark infringement or
trademark related causes of action under the Lanham Act, or theft of trade
secrets related to PMI trademarks and/or PMI Technology used in connection with
the Product (collectively, and together with the Losses in Section (a) above and
under Section 10.02, “Losses,” and individually, a “Loss”) net of any insurance
recovery or tax benefits actually received relating to such Loss.

              (c)  The provisions of this Section 10.03 shall survive
termination of this Agreement.

        10.04  Notice of Loss or Asserted Liability. Promptly after (a) becoming
aware of circumstances that have resulted in a Loss for which any party hereto
(the “Indemnitee”) intends to seek indemnification under Sections 10.02 and
10.03 hereof or (b) receipt by the Indemnitee of written notice of any demand,
claim or circumstances which, with or without the lapse of time, the giving of
notice or both, would give rise to a claim or the commencement (or threatened
commencement) of any action, proceeding or investigation (an “Asserted
Liability”) that may result in a Loss, the Indemnitee will give notice thereof
to any other party (or parties) obligated to provide indemnification pursuant to
Sections 10.02 and 10.03 hereof (the “Indemnifying Party”).

        10.05  Opportunity to Contest. Subject to the provisions of
Section 10.05 hereof, the Indemnifying Party may elect to compromise or contest,
at its own expense and by its own counsel, any Asserted Liability. If the
Indemnifying Party elects to compromise or contest such Asserted Liability, it
will within thirty (30) days after receiving notice of the claim from Indemnitee
(or sooner, if the nature of the Asserted Liability so requires) notify the
Indemnitee in writing of its intent to do so, and the Indemnitee will cooperate,
at the expense of the Indemnifying Party, in the compromise or contest of such
Asserted Liability. If the Indemnifying Party elects not to compromise or
contest the Asserted Liability, fails to so notify the Indemnitee of its
election as herein provided or contests its obligation to indemnify under this
Agreement, the Indemnitee (upon further notice to the Indemnifying P arty) will
hereafter have the right to pay, compromise or contest such Asserted Liability
on behalf of and for the account and risk of the Indemnifying Party, subject to
the right of the Indemnifying Party to assume the compromise or contest of such
Asserted Liability at any time before final settlement or determination thereof.
In any event, the Indemnitee and the Indemnifying Party may participate, at
their own expense, in the contest of such Asserted Liability. If the
Indemnifying Party chooses to contest any Asserted Liability, the Indemnitee
will make available to the Indemnifying Party any books, records or other
documents within its control that are necessary or appropriate for, will make
its officers and employees available, on a basis reasonably consistent with
their other duties, in connection with, and will otherwise cooperate with, such
defense.

        10.06  Limitation of Liability.

              EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, NEITHER PARTY
SHALL BE RESPONSIBLE OR LIABLE TO THE OTHER FOR LOST PROFITS, OR LOST BUSINESS
OPPORTUNITIES OR FOR INDIRECT, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES
ARISING OUT OF OR IN CONNECTION WITH PERFORMANCE OF WORK PROVIDED FOR UNDER THIS
AGREEMENT OR FOR TERMINATION OF THIS

13


--------------------------------------------------------------------------------

AGREEMENT AS PROVIDED FOR HEREIN. THIS PROVISION SHALL SURVIVE ANY EXPIRATION OR
TERMINATION OF THIS AGREEMENT.

ARTICLE XI

MISCELLANEOUS

        11.01  Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

        11.02  Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

        11.03  Entire Agreement; Amendment; Waiver. This Agreement, together
with all ancillary documents and all other exhibits and schedules hereto
(including the Schedules and the other agreements referred to herein),
constitutes the entire agreement among the parties pertaining to the subject
matter hereof and supersedes all prior agreements, understandings, letters of
intent, negotiations and discussions, whether oral or written, of the parties.
This Agreement may not be amended except in an instrument in writing signed by
or on behalf of each of the parties hereto. No amendment, supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by or on behalf of the party to be bound thereby. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.

        11.04  Assignment. Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by either party without the prior written
consent of the other party, except (i) in accordance with the Stockholders
Agreement, or (ii) in the event of the sale of all or substantially all of the
business or assets of either party, such party may assign all of its rights and
obligations under this Agreement and the Transaction Documents to the acquirer
of such business or assets, provided that such acquirer agrees to assume in
writing the obligations of such party set forth in this Agreement and the
Transaction Documents. Subject to the foregoing, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

        11.05  No Third-Party Beneficiaries. Except as provided in Article X,
this Agreement is for the sole benefit of the parties hereto and their permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

        11.06  Counterparts. This Agreement and any exhibits hereto may be
executed in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement or any exhibits hereto by telecopier shall be effective as delivery of
a manually executed counterpart of this Agreement or such exhibit This Agreement
may be executed in one or more counterparts, each of which will for all purposes
be deemed to be an original and all of which will constitute the same
instrument. A fax copy of a signature page shall be treated as if it were an
original.

        11.07  Knowledge. As used in this Agreement, “knowledge” and “to the
knowledge of” means actual knowledge of a party or any executive officer of the
party.

        11.08  Notices. Any notice, request, instruction, or other document to
be given must be in writing and delivered personally or sent by certified mail
or by United States Express Mail, postage or fees prepaid, or by FedEx, as
follows:

 If to SanDisk to: SanDisk Corporation
140 Caspian Court
Sunnyvale, CA 94089
Attn: Vice President, General Counsel
Facsimile: 408-548-0385



 with copies to: Brobeck, Phleger & Harrison LLP
Two Embarcadero Place
2200 Geng Road
Palo Alto, CA 94303




15


--------------------------------------------------------------------------------

Attn: Timothy R. Curry, Esq.
Facsimile: 650-496-2715

 If to PMI to: Photo-Me International, Plc. c/o KIS
2110, avenue du Général de Gaulle
38130 Echirolles
France
Attn: Directeur Juridique
Facsimile: 011-33-476-339647



 with a copy to: Wolin, Ridley & Miller LLP
1717 Main Street, Suite 3100
Dallas, Texas 75201
Attn: Stephen A. Kennedy, Esq.
Facsimile: (214) 939-4949



Any notice delivered personally in the manner provided here will be deemed given
to the party to whom it is directed upon the party’s (or its agent’s) actual
receipt. Any notice addressed and mailed in the manner provided here will be
deemed given to the party to whom it is addressed at the close of business,
local time of the recipient, on the fourth (4th) business day after the day it
is placed in the mail or, if earlier, the time of actual receipt.

        11.09  Expenses. PMI and SanDisk agree that they will each bear and pay
all costs and expenses incurred by them respecting the transactions contemplated
herein and all investigations and proceedings in connection therewith,
including, without limitation, fees and expenses of their respective counsel,
accountants and advisors. Notwithstanding, SanDisk and PMI agree to split the
legal fees and expenses (excluding travel) of Wolin, Ridley& Miller LLP incurred
in preparing initial drafts of the transaction documents through and including
July 12, 2000.

        11.10  Dispute Resolution. All disputes arising in connection with this
Agreement shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce by one or more arbitrators appointed in
accordance with the said Rules. The arbitration shall take place in New York,
New York and shall be conducted in the English language. The parties hereby
agree to the enforceability of any judgements worldwide and to the authority of
the arbitrator to award injunctive relief.

        11.11  Governing Law. This Agreement will be construed in accordance
with and governed by the laws of the State of California without regard to its
conflicts of law provisions.

        11.12  The provisions of this Article XI shall survive termination of
this Agreement.

[SIGNATURE PAGE FOLLOWS]

16


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, PMI and SanDisk have caused this Agreement to be
executed by their duly authorized officers as of the date first set forth above.





     PHOTO-ME INTERNATIONAL, PLC


  By:   /s/ Serge Crasnianski     

--------------------------------------------------------------------------------

     Name: Serge Crasnianski
Title: Chief Executive Officer





     SANDISK CORPORATION


  By:   /s/ Eli Harari     

--------------------------------------------------------------------------------

     Name: Eli Harari
Title: President
